Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 10-12, 14-17, 20, 39 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bindon (hereinafter Bindon, US 2013/0127850).
In regards to independent claim 1, Bindon teaches a method, comprising:
associating a plurality of actionable items to a plurality of locations on a surface of an imaginary three dimensional (3D) object; (Bindon, Fig. 1 Item 5 3D object, Item 2 actionable items, [0076], [0009], “The simulated 3D environment contains a frame 1 and a number of graphical 3D elements or objects 2 which can be located at positions relative to the frame 1,” “they may contain text or graphics, or provide links to a stored data file, application, or a web page, allowing the user to access the file, application or web page by selecting the relevant 3D element”)
determining, based on a relative orientation and/or a relative position of the imaginary 3D object with respect to a two dimensional (2D) view, a subset of the locations to be visible in a projection of the imaginary 3D object onto the 2D view (Bindon, teaches displaying a 3D object on a 2D screen of a desktop computer, mobile phone etc., further teaches ability to rotate 3D object to display 3D items that are grouped as subsets, [0075-0076], “FIG. 1 shows a three dimensional (3D) spatial GUI of an embodiment of the present invention, as displayed on a display screen of a computing device,” “running on a computing device, such as a desktop computer, mobile computer or mobile device such as a smart-phone”, “A user can rotate the 3D frame 1 within the 3D environment in order to view or access the different 3D objects 2”) and
presenting a subset of the plurality of actionable items associated with the subset of the locations on a display device (Bindon, teaches displaying a group of items on the front side of a 3D object, [0075], “FIG. 1 shows a three dimensional (3D) spatial GUI of an embodiment of the present invention, as displayed on a display screen of a computing device”).
In regards to dependent claim 2, Bindon teaches the method of claim 1, further comprising:
receiving a user action to spin the imaginary 3D object (Bindon, [0079], “The user is able to rotate the 3D frame 1 using a cursor 3 in order to bring different 3D objects 2 into view…By selecting a point within the sphere with the cursor and dragging the frame 1 in any direction they choose); and
rotating the imaginary 3D object to bring one or more of the plurality of actionable items that do not belong to the subset of the plurality of actionable items into the 2D view (Bindon, Fig. 8 shows rotation that brings group A into view, [0079], “The user is able to rotate the 3D frame 1 using a cursor 3 in order to bring different 3D objects 2 into view…By selecting a point within the sphere with the cursor and dragging the frame 1 in any direction they choose”).
In regards to dependent claim 5, Bindon teaches the method of claim 1, further comprising, according to a configuration setting, rotating the imaginary 3D object to bring one or more of the plurality of actionable items that do not belong to the subset of the actionable item into the 2D view (Bindon, Fig. 8 shows rotation that brings group A into view, Group A was not a group that was originally displayed in Fig. 8(a), [0079], “The user is able to rotate the 3D frame 1 using a cursor 3 in order to bring different 3D objects 2 into view…By selecting a point within the sphere with the cursor and dragging the frame 1 in any direction they choose”
In regards to dependent claim 10, Bindon teaches the method of claim 1, further comprising:
receiving a user action to drag and drop an actionable item (Bindon, [0117], “To move objects 2 and groups of objects about the 3D frame 1, they are selected with the cursor 3 and dragged from one position on the 3D frame 1 to another”); and
adjusting a position of the actionable item dragged and dropped in the user action to a new position (Bindon, see Fig. 8(b) Item B).
In regards to dependent claim 11, Bindon teaches the method of claim 10, wherein the new position is on the 2D view and in close proximity to one or more actionable items sharing a common characteristic of the actionable item dragged and dropped in the user action (Bindon, teaches dragging object from one common grouping to another common grouping, see Fig. 8(b) Item B, [0117], “To move objects 2 and groups of objects about the 3D frame 1, they are selected with the cursor 3 and dragged from one position on the 3D frame 1 to another”).
In regards to dependent claim 12, Bindon teaches the method of claim 10, wherein the new position is outside of the 2D view (Bindon, teaches that the 3D frame is rotated around the dragged item resulting in a new position being one that was previously not displayed, Fig. 9).

In regards to dependent claim 14, Bindon teaches the method of claim 10, wherein the display device is a monitor for a computing device and the user action is received from a mouse coupled to the computing device (Bindon, teaches using touch screen gestures, [0079], “The cursor may be controlled, for example, by a mouse, touch screen, or gesture technology (e.g. Kinect.RTM.)”). 
In regards to dependent claim 15, Bindon teaches the method of claim 1, further comprising:
grouping at least some of the plurality of actionable items to form a group of actionable items (Bindon, [0125], “When 3D objects 2 are brought up next to each other so that they touch, the software detects this and conceptually allocates all continually touching 3D objects 2 into a group. As such, all 3D objects 2 within a group are connected together by touching at least one other member of the same group. To more clearly identify groups on the display, the area surrounding the group is highlighted with a group boundary 6”); and
positioning the group of actionable items in one region of the imaginary 3D object (Bindon, Fig. 1 e.g. Crescent vs Circle).
In regards to dependent claim 16, Bindon teaches the method of claim 1, wherein the 2D view is a full perspective view of the imaginary 3D object looking from a view point outside of the imaginary 3D object (Bindon, teaches zooming including an entire view of the sphere, Fig. 1, [0084], “Functionality may be provided to allow the user to zoom in and out on the frame 1”).
In regards to dependent claim 17, Bindon teaches the method of claim 1, wherein the 2D view is a partial perspective view of the imaginary 3D object looking from a view point outside of the imaginary 3D object (Bindon, teaches zooming including an entire view of the sphere, Fig. 6, [0084], “Functionality may be provided to allow the user to zoom in and out on the frame 1”).
Independent claim 20 is in the same context as claim 1; therefore it is rejected under similar rationale.
Independent claim 39 is in the same context as claim 1; therefore it is rejected under similar rationale.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claim 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bindon in view of Milam et al. (hereinafter Milam, US 2014/0325425).
In regards to dependent claim 3, Bindon teaches the method of claim 2, wherein the display device is a touch screen of a mobile device (Bindon, teaches using touch screen gestures, [0079], “The cursor may be controlled, for example, by a mouse, touch screen, or gesture technology (e.g. Kinect)”.;
Bindon fails to explicitly teach wherein the user action is a swipe of a finger on the touch screen.
Milam teaches:
wherein the user action is a swipe of a finger on the touch screen (Milam teaches a swipe gesture input on a touch screen, [0035], “touch-screen input device may use touch, touch and hold, touch and swipe, in which a "swipe" is a combination of holding a touch and concurrently moving the touching item to a new position on the display screen, or other techniques to accomplish activity on output display 110 as described above with respect to a pointing device”).
It would have been obvious to one of ordinary skill in the art, having the teachings of Bindon and Milam before him before the effective filing date of the claimed invention, to modify the 3D user interface taught by Bindon to include the touch gestures of Milam in order to obtain a 3D user interface that uses touch gestures. One would have been motivated to make such a combination because to make various inputs without using external input devices.	
In regards to dependent claim 13, Bindon teaches the method of claim 10, wherein the display device is a touch screen of a mobile device (Bindon, teaches using touch screen gestures, [0079], “The cursor may be controlled, for example, by a mouse, touch screen, or gesture technology (e.g. Kinect)”.;
Bindon fails to explicitly teach the user action is pressing and holding a finger to move the actionable item.

the user action is pressing and holding a finger to move the actionable item (Milam teaches a swipe gesture input on a touch screen, [0035], “touch-screen input device may use touch, touch and hold, touch and swipe, in which a "swipe" is a combination of holding a touch and concurrently moving the touching item to a new position on the display screen, or other techniques to accomplish activity on output display 110 as described above with respect to a pointing device”). It would have been obvious to one of ordinary skill in the art, having the teachings of Bindon and Milam before him before the effective filing date of the claimed invention, to modify the 3D user interface taught by Bindon to include the touch gestures of Milam in order to obtain a 3D user interface that uses touch gestures. One would have been motivated to make such a combination because to make various inputs without using external input devices.	


Claim 6, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bindon in view of Gallo et al. (hereinafter Gallo, US 2001/0028369).
In regards to dependent claim 6, Bindon fails to explicitly teach:
receiving a user action on an actionable item of the plurality of actionable items; and
launching an information session associated with the actionable item, wherein the information session is one of an opened website, an opened detailed page for a contact, a launched application, an opened file, an opened folder and a launched application module.
Gallo teaches:
receiving a user action on an actionable item of the plurality of actionable items (Gallo, [0093], “the user activates a portal 16 through some stimulus, in the preferred embodiment this is a double click of the left mouse button”); and 
launching an information session associated with the actionable item, wherein the information session is one of an opened website, an opened detailed page for a contact, a launched application, an opened file, an opened folder and a launched application module (Gallo, [0093], “the associated application corresponding to the portal 16 is started and positioned over the portal 16. At step 116 the sensory cue 18 displayed in the portal 16 is opened by the associated application”). It would have been obvious to one of ordinary skill in the art, having the teachings of Bindon and Gallo before him before the effective filing date of the claimed invention, to modify the 3D user interface taught by Bindon to include opening item applications of Gallo in order to obtain a 3D user interface that opens selected item’s applications. One would have been motivated to make such a combination because to reduces the time to open an item by automatically opening its application.	
In regards to dependent claim 18, Bindon fails to explicitly teach wherein the 2D view is a perspective view of the imaginary 3D object looking from a view point inside of the imaginary 3D object. Gallo teaches wherein the 2D view is a perspective view of the imaginary 3D object looking from a view point inside of the imaginary 3D object (Gallo, teaches interior view of spherical browser, Fig. 13, [0106], “In this embodiment of SUI 10 curves around the user, providing the impression that the user is within a composition of portals 16 which can be rotated around the viewpoint of the user”). It would have been obvious to one of ordinary skill in the art, having the teachings of Bindon and Gallo before him before the effective filing date of the claimed invention, to modify the 3D user interface taught by Bindon to include the internal view of Gallo in order to obtain a 3D user interface that has an internal view. One would have been motivated to make such a combination because it presents to the user as if they are in a room thereby better representing real life.	

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bindon in view of Gallo and Milam. 
In regards to dependent claim 7, Bindon teaches the method of claim 6, wherein the display device is a touch screen of a mobile device (Bindon, teaches using touch screen gestures, [0079], “The cursor may be controlled, for example, by a mouse, touch screen, or gesture technology (e.g. Kinect)”, 
Bindon fails to explicitly teach and the user action is a tap or a double tap on the actionable item.
Milam teaches:
and the user action is a tap or a double tap on the actionable item (Milam teaches a swipe gesture input on a touch screen, [0035], “touch-screen input device may use touch, touch and hold, touch and swipe, in which a "swipe" is a combination of holding a touch and concurrently moving the touching item to a new position on the display screen, or other techniques to accomplish activity on output display 110 as described above with respect to a pointing device”).
It would have been obvious to one of ordinary skill in the art, having the teachings of Bindon and Milam before him before the effective filing date of the claimed invention, to modify the 3D user interface taught by Bindon to include the touch gestures of Milam in order to obtain a 3D user interface that uses touch gestures. One would have been motivated to make such a combination because to make various inputs without using external input devices.	

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bindon in view of Gallo and Cicecki et al. (hereinafter Cicecki, US 2011/0225521).
In regards to dependent claim 8, Bindon fails to explicitly teach further comprising presenting a home button for returning to showing the 2D view. Ciceki teaches the method of claim 6, further comprising presenting a home button for returning to showing the 2D view (Cicecki, teaches an icon to open the 3D spherical browser, [0164], “when the user will press on the sphere icon (22), the sphere will come back to the foreground ready to be used”). It would have been obvious to one of ordinary skill in the art, having the teachings of Bindon and Cicecki before him before the effective filing date of the claimed invention, to modify the 3D user interface taught by Bindon to include the home button of Cicecki in order to obtain a 3D user interface that uses a home button to return to the browser. One would have been motivated to make such a combination because it gets the user to the interface quicker than reloading it or through minimizing windows.	

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bindon in view of Gallo and Goosens et al. (hereinafter Goosens, US 2012/0131496) and Lin et al. (hereinafter Lin, US 2013/0198692).
In regards to dependent claim 9, Bindon fails to explicitly teach:
launching a plurality of information sessions associated with select actionable items sharing a common characteristic with the actionable item receiving the user action;
presenting tabs to represent the plurality of information sessions, wherein the common characteristic is a configurable setting.
Goosens teaches:
launching a plurality of information sessions associated with select actionable items sharing a common characteristic with the actionable item receiving the user action (Goosens, teaches launching all windows that are related to same desktop, [0122], “in some implementations, after the user has selected an open window in the browsable stack, the 3D desktop can be restored back to the 2D desktop, as shown in FIG. 1E, and the selected open window can become the current active window (e.g., the window 142) of the 2D desktop. The other windows in the browsable stacks can be returned to their original locations on the 2D desktop before the transformation to the 3D desktop had occurred”).
It would have been obvious to one of ordinary skill in the art, having the teachings of Bindon and Goosens before him before the effective filing date of the claimed invention, to modify the 3D user interface taught by Bindon to include opening windows of a related desktop of Goosens in order to obtain a 3D user interface that opens related items at once. One would have been motivated to make such a combination because it reduces the time it takes for the user to find the item they want to view first by opening all of the related ones for the user to navigate
Lin teaches:	
presenting tabs to represent the plurality of information sessions, wherein the common characteristic is a configurable setting (Lin, teaches displaying displayed windows as tabs, [0026], “software application presents a user interface 200 that provides a plurality of user-selectable elements, such as elements 201, 202, 203, and 204, that each corresponds to a respective one of a plurality of open documents. In this example, the user-selectable elements 201-204 are shown as tabs”). It would have been obvious to one of ordinary skill in the art, having the teachings of Bindon and Lin before him before the effective filing date of the claimed invention, to modify the 3D user interface taught by Bindon to include opening windows in tabs of Lin in order to obtain a 3D user interface that opens related items in tabs. One would have been motivated to make such a combination because it reduces screen clutter by tabbing items

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bindon in view of Cicecki.
In regards to dependent claim 19, Bindon fails to explicitly teach:
presenting an activation button on the display device;
receiving a user action to activate the activation button;
presenting one or more menu items in response to the user action.
Milam teaches:
presenting an activation button on the display device (Cicecki, [0166], “If the user presses on one of the boxes located below the numbered boxes, then a menu will open listing the elements present on the sphere respectively with locations indicated by the numbers”);
receiving a user action to activate the activation button (Cicecki, [0166], “If the user presses on one of the boxes located below the numbered boxes, then a menu will open listing the elements present on the sphere respectively with locations indicated by the numbers”); and
presenting one or more menu items in response to the user action (Cicecki, [0166], “If the user presses on one of the boxes located below the numbered boxes, then a menu will open listing the elements present on the sphere respectively with locations indicated by the numbers”).
It would have been obvious to one of ordinary skill in the art, having the teachings of Bindon and Cicecki before him before the effective filing date of the claimed invention, to modify the 3D user interface taught by Bindon to include the menu system of Cicecki in order to obtain a 3D user interface that uses menu system. One would have been motivated to make such a combination because it allows users to modify items through a menu system thereby reducing screen clutter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C TRAPANESE whose telephone number is (571)270-3304. The examiner can normally be reached Monday - Friday 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on (571)270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM C TRAPANESE/Primary Examiner, Art Unit 2171